DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Salvatore Anastasi on 03/16/2021.

The application has been amended as follows: 
Claim 20 is cancelled.

Allowable Subject Matter
Claims 1-3, 5-8, 11-19 and 22-25 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest at least one of the first box section or the third box section is a tension spring, the tension spring including a grid structure comprising a plurality of recesses configured in an elastic manner elastically deformable in the vertical direction combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 23, the prior art of record fails to teach, suggest or provide a crosspiece arranged between the first recess and the second recess, the crosspiece includes a first crosspiece section and a second crosspiece section arranged adjacent to the first crosspiece section, the first crosspiece section is arranged in an inclined manner with respect to the second crosspiece section combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 25, the prior art of record fails to teach, suggest or provide the fourth box section includes a second embossed structure having a fourth structure section and a fifth structure section, the fifth structure section is arranged offset from the fourth structure section transversely to the longitudinal direction, a third contact is disposed on a side of the fourth structure section facing the receptacle combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831